Citation Nr: 0310351	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  98-05 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain with scoliosis of the dorsal 
spine and lumbar lordosis.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a shrapnel wound of the left 
scapular region.  

3.  Entitlement to a separate disability evaluation for 
scars, residuals of a shrapnel wound of the left scapular 
region.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  



WITNESSES AT HEARINGS ON APPEAL

Appellant, V. D. W., and Mr. K.


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964, May 1964 to May 1969, and from February 1970 
to February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  A July 1995 rating decision, in pertinent 
part, denied a rating in excess of 10 percent for the 
veteran's service-connected back condition.  A May 1997 
rating decision, in pertinent part, denied a rating in excess 
of 10 percent for residuals of a shrapnel wound of the left 
scapular region and entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  The case has been advanced on the 
docket because of administrative error resulting in 
significant delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2002).

In May 1999, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002).  A transcript of that hearing is of 
record.  

The Board rendered a decision on several issues on appeal 
when this matter was previously before the Board in December 
1999.  The claims of entitlement service connection for post 
traumatic stress disorder (PTSD), to increased ratings for 
back disability and residuals of a shrapnel wound of the left 
scapular region, and entitlement to a TDIU were remanded to 
the RO for additional development.  The remand also requested 
the RO consider whether the residual scars from the shrapnel 
wound should be separately rated.  Following the requested 
development, service connection was granted for PTSD.  That 
issue is no longer before the Board.  The prior denials of 
increased ratings for the back disorder and left scapular 
shrapnel wound, as well as entitlement to a TDIU, were 
continued.  A separate rating for residual scars from the 
left scapular shrapnel wound was denied.  The case has been 
returned to the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Service-connected lumbosacral strain with scoliosis of 
the dorsal spine and lumbar lordosis is manifested by 
moderate limitation of motion of the thoracic spine and 
slight limitation of the lumbar spine with tenderness of the 
muscles of the thoracolumbar spine with spasm.  

3.  The veteran is right handed.  

4.  The criteria for evaluating muscle injuries that became 
effective on July 3, 1997, are neither more nor less 
favorable to the veteran in this case.  

5.  Service-connected residuals of a shrapnel wound of the 
left scapular region are productive of no more than moderate 
injury of Muscle Group IV.  Abduction of the left arm is to 
165 degrees.  

6.  The criteria for evaluating scars that became effective 
on August 30, 2002, are neither more nor less favorable to 
the veteran in this case.  

7.  Service-connected scars, residuals of a shrapnel wound of 
the left scapular region, are superficial but are not shown 
to be painful or ulcerative or unstable on objective 
examination.  

8.  Service connection is also in effect for post-traumatic 
stress disorder and tinnitus in the left ear, each rated 10 
percent disabling.  The combined service-connected evaluation 
is 40 percent.  

9.  The veteran has a high school education and training as a 
small engine repairman.  He has occupational experience as a 
messenger for a hospital, assembly line worker and bench 
press operator for Ford Motor Company, and as a laborer for a 
feed mill and for an oil well services company.  He last 
worked full time in July 1980.  

10.  The veteran's service-connected disabilities are not so 
severe as to combine to preclude all forms of substantially 
gainful employment consistent with his education and 
occupational background.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, and no more, for 
lumbosacral strain with scoliosis of the dorsal spine and 
lumbar lordosis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295 
(2002).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shrapnel wound of the left scapular region 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.73, Diagnostic Code 5304 (2002 and as 
effective prior to July 3, 1997).  

3.  A separate disability evaluation for scars, residuals of 
a shrapnel wound of the left scapular region, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (effective prior to Aug. 
30, 2002); 67 Fed. Reg. 49,590, 49,596 (July 31, 2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(effective Aug. 30, 2002)).  

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  This case has been extensively developed over the 
years, and the RO has provided the veteran with copies of 
rating decisions, a statement of the case and supplemental 
statements of the case that have set forth the legal criteria 
governing the claims currently before the Board, listed the 
evidence considered by the RO, and offered an analysis of the 
facts as applied to the legal criteria set forth therein, 
thereby informing the veteran of the information and evidence 
necessary to substantiate his claims.  

The Board remand of December 1999 informed the veteran that 
the RO would obtain the veteran's Social Security disability 
records and VA outpatient treatment records.  He was told 
that Dr. Newsome had refused to release the veteran's records 
to VA and that the veteran should present those records.  
Thus the Board and the RO have notified the veteran of what 
information and evidence he is responsible for providing and 
what information and evidence VA will obtain or request on 
his behalf.  

Although it does not appear that the RO informed the veteran 
of the VCAA or its implementing regulations, the record shows 
that during the prosecution of these claims, the RO acquired 
all pertinent evidence, including VA examination and 
treatment reports, as well as pertinent private treatment 
reports and records from the Social Security Administration.  
The record does not indicate that there is any additional 
relevant evidence to obtain that would be pertinent to the 
issues now before the Board.  Indeed, in a statement dated in 
October 2002, the veteran indicated that he had no other 
evidence to submit and requested that his case be forwarded 
to the Board immediately.  The Board finds that the record, 
on the whole, shows that VA has informed the veteran of the 
type of information and evidence necessary to substantiate 
his claims.  

Although the criteria for evaluating superficial scars that 
became effective on August 30, 2002, have not been furnished 
to the veteran, no prejudice results.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  A separate 
compensable rating for the service-connected scars must be 
supported by objective findings that are not shown currently.  
Thus, delaying resolution of the case in order to furnish new 
criteria for rating superficial scars would simply delay 
resolution of this appeal without any tangible benefit 
accruing to the veteran, especially in a case in which one of 
the benefits sought - an increased rating for service-
connected back disability has been partially granted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The RO has obtained the 
specific private evidence identified by the veteran.  As 
indicated above, the RO has also obtained numerous reports of 
VA examination and treatment, and pertinent records from the 
Social Security Administration, and has associated them with 
the record.  The veteran has not identified additional 
sources that could furnish evidence relevant to the issue 
before the Board.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was accorded VA examinations in 1996, 1997, and 2000, and 
private treatment reports have also revealed the extent of 
his impairment as relevant to this appeal.  The examinations 
over the years have included diagnostic imaging tests, as 
well as medical opinions relevant to the current appeal.  The 
Board concludes that further medical evaluation is 
unnecessary because it is highly unlikely to illuminate the 
disability picture any more than it is now.  The veteran has 
numerous nonservice-connected disabilities that complicate 
his disability picture.  It is unlikely that additional 
medical evaluation will disassociate the service-connected 
symptoms from the nonservice-connected symptoms with any more 
specificity than is currently shown.  In short, further 
medical evaluation is unlikely to render the disability 
picture in any greater relief than it is already.  The record 
as a whole demonstrates that VA has undertaken reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claims for the benefits sought.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. at 546; Sabonis v. Brown, 6 Vet. App. at 430.  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for consideration of these claims 
under the VCAA, poses no prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable in 
all cases.  The Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  Where, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating the claim, the VCAA does not require further 
development or notice.  Wensch v. Principi, 15 Vet. App. 362 
(2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2).  

The Claims for Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  A TDIU claim is essentially a claim for 
an increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  

A.  Back disability

Factual Background

The service medical records show that the veteran was treated 
on numerous occasions for complaints of low back pain during 
his final period of active duty.  An orthopedic consultation 
in June 1972 culminated in an impression of low back strain.  
An orthopedic consultation the following October found 
minimal lumbar scoliosis with convexity to the left.  
Although the examiner found that the veteran had minor pelvic 
tilt with compensating lumbar scoliosis, he concluded that 
this was within the normal limits of variation in healthy 
young males.  However, chronic low back pain was noted on 
separation examination in January 1973.  

A VA orthopedic and surgical examination in March 1973 
culminated in a pertinent diagnosis of lumbosacral strain 
with scoliosis of the dorsal spine and lumbar lordosis.  A 
rating decision dated in April 1973 granted service 
connection for the diagnosed disorder and rated the 
disability 10 percent disabling under diagnostic codes 5291 
and 5295, effective from separation from the veteran's final 
period of service.  

The 10 percent evaluation was continued until August 1979, 
when a rating decision reduced the evaluation to 
noncompensably disabling, effective from November 1, 1979.  

Following VA examinations in February 1989, however, the RO 
increased the rating for the back disorder to 10 percent 
disabling, effective from November 9, 1988.  The 10 percent 
rating was thereafter continued.  

A back brace was issued in July 1989.  

On VA examination in May 1995, x-rays showed minor 
spondylosis of the thoracic and lumbar spine.  The pertinent 
diagnoses were dorsal spine scoliosis with convexity to the 
right, and lumbar spine osteoarthritis.  

On private examination in October 1995, the veteran 
complained of low back pain since 1971 and of occasional 
right lower extremity paresthesia.  The symptoms were said to 
be chronic in nature.  On examination, his lower back was 
tender along the midline with spasm.  Knee and ankle reflexes 
were intact, and there was equal sensation in the L4, L5 and 
S1 nerve distribution.  Straight leg raising was positive at 
45 degrees.  X-rays of the lumbosacral spine in October 1995 
revealed arthritic changes.  The diagnostic impressions were 
lumbosacral strain with possible disc disease, and chronic 
low back pain.  Magnetic resonance imaging (MRI) of the 
lumbar spine later that month showed degenerative changes of 
the lumbar spine with posterior central disc herniation at 
the L4-5 level.  

On a VA examination of the spine in April 1996, the veteran 
was found to have a moderate S-shaped scoliosis that was 
partially corrected when he was seated.  The musculature was 
"very slightly" tighter than the average.  "There is no 
scoliosis or kyphosis."  The veteran had forward flexion to 
75 degrees; backward extension to 30 degrees; lateroflexion 
to 40 degrees, bilaterally; and rotation to 35 degrees, 
bilaterally.  There was no evidence of pain on motion.  His 
gait was normal, and he was able to do heel, toe, and tandem 
walking without difficulty.  He was also able to do a full 
squat down and stand up without difficulty.  The radiologist 
interpreted x-rays as showing minor spondylosis of the 
thoracic and lumbar spine, and narrowing of the L5-S1 disc 
space - although the latter might have been a normal 
variation "or due to trauma."  The pertinent diagnosis was 
scoliosis of the thoracolumbar spine associated with a mild 
to moderate lumbar strain.  The examiner also remarked that 
the veteran had "known" degenerative arthritis of the 
spine, but this was not felt to be service related.  

On VA examination of the spine in March 1997, the veteran was 
found to have slightly increased thoracic kyphosis and 
slightly increased lumbar lordosis.  The musculature was 
symmetrical and "quite tight," but it was not tender or in 
spasm.  There was no fixed deformity.  The examiner reported 
that the veteran had forward flexion of the thoracic spine to 
65 degrees; backward extension to 10 degrees; lateroflexion 
to 20 degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  He had thoracolumbar spine combined range of 
motion of forward flexion to 70 degrees; backward extension 
to 30 degrees; left lateroflexion to 30 degrees; right 
lateroflexion to 25 degrees; and rotation to 35 degrees, 
bilaterally.  There was no evidence of pain on motion.  The 
neurological findings, aside from clumsiness and slight 
impairment of equilibrium, were said to be normal.  X-rays 
were interpreted by the radiologist as showing minor 
spondylosis of the lumbar spine and articular facets and 
narrowing of the L5-S1 disc space, which might be traumatic 
or developmental in origin.  The radiologist found minor 
spondylosis of the thoracic spine.  The pertinent diagnoses 
were lumbar strain, chronic, mild to moderate, associated 
with minor scoliosis; and degenerative arthritis of the 
thoracic and lumbar spine.  

On a VA examination of the joints in March 1997, the 
veteran's carriage and posture were said to be very good, 
except for a minor thoracic scoliosis that was not noticed 
initially.  The veteran walked with a slightly broad gait.  
Although he was able to do heel and toe walking, he indicated 
that he could not maintain his balance while doing so.  He 
could not do heel to toe tandem walking.  He could do about 
50 percent of a squat and standup.  

On a VA neurological examination in March 1997, it was 
reported that the veteran was on anti-arthritic and anti-
hypertensive medications.  He also took medication for his 
nerves because he had post-traumatic stress disorder.  He 
said that he had chronic back problems and that the pain, 
which started in his lower back, tended to go down his legs.  
However, he was able to walk pretty well.  He walked with a 
cane, which helped support him somewhat.  On examination, he 
walked with a normal gait but used a cane, as he limped 
somewhat on the right lower extremity.  The Romberg test was 
negative.  Finger-to-nose and heel-to-knee tests were 
performed with good coordination.  His upper and lower 
extremities were symmetrical.  There was no localized motor 
weakness or muscle atrophy.  Deep tendon reflexes were equal 
and active, bilaterally.  The Babinski and Hoffmann signs 
were absent.  The veteran showed no involuntary muscle spasm 
in the low back as he bent forward and laterally.  Straight 
leg raising was to 80 to 90 degrees with some complaint of 
pain in the back of the thighs.  There was good muscular 
development in the arms and legs.  He dressed and undressed 
without difficulty.  The diagnosis was that no neurological 
disease was found.  The examiner remarked that the veteran 
appeared to somatize considerably and indicated that he had a 
nervous disorder.  

Analysis

The service-connected lumbosacral strain with scoliosis of 
the dorsal spine and lumbar lordosis has been evaluated as 10 
percent disabling under Diagnostic Code 5295-5291.  The 
hyphenated diagnostic code indicates that lumbosacral strain 
is the disability (Diagnostic Code 5295) and the residual 
condition used to determine the rating is limitation of 
thoracic (dorsal) spine motion (Diagnostic Code 5291).  See  
38 C.F.R. § 4.27 (2002).  The Board will also consider 
Diagnostic Code 5292, limitation of lumbar spine motion.  
However, Diagnostic Codes 5291, 5292, and 5295 all 
contemplate limitation of motion, and separate ratings may 
not be assigned for the same manifestations of disability.  
See 38 C.F.R. § 4.14 (2002).  Service connection is not in 
effect for degenerative disc (Diagnostic Code 5293) or 
degenerative joint disease (Diagnostic Code 5003), so rating 
under those codes is not appropriate.  

Slight limitation of motion of the dorsal (thoracic) segment 
of the spine warrants a zero percent evaluation; a 10 percent 
evaluation requires either moderate or severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation; a 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation is warranted where severe limitation of 
motion is shown.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

A 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The more recent evidence of record shows that the veteran had 
only slight limitation of the thoracolumbar spine.  He had 
forward flexion thoracolumbar spine to 70 degrees; backward 
extension to 30 degrees; left lateroflexion to 30 degrees; 
right lateroflexion to 25 degrees; and rotation to 35 
degrees, bilaterally.  This represents loss of a little more 
than 25 percent of forward flexion, a little less than 15 
percent of backward extension, 25 percent of left 
lateroflexion, and about 38 percent of right lateroflexion.  
Rotation was full bilaterally.  Thus, loss of range of motion 
was not shown in all planes of excursion and is shown to 
represent moderate limitation of motion only on right 
lateroflexion.  A rating in excess of 10 percent for slight 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292 is not demonstrated.  

Likewise, limitation of motion of just the thoracic spine is 
no more than slight.  The examiner reported that the veteran 
had forward flexion of the thoracic spine to 65 degrees; 
backward extension to 10 degrees; lateroflexion to 20 
degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  This represents slight limitation of motion of 
the dorsal spine, which warrants a noncompensable evaluation 
under Diagnostic Code 5291.  The Board observes that on 
successive examinations, there was no evidence of pain on 
motion of the thoracolumbar spine and thus no basis for 
finding that pain or flare-ups of pain constituted a 
significant disabling factor in evaluating the service-
connected back disorder.  See 38 C.F.R. §§ 4.40, 4.45 (2002); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Moreover, the evidence does not show that the veteran has 
symptoms attributable to the service-connected back 
disability that warrant a rating in excess of 10 percent 
under Diagnostic Code 5295.  There is characteristic pain on 
motion that is reasonably attributable to service-connected 
back strain and supports a 10 percent evaluation under 
Diagnostic Code 5295.  Although the veteran's lower back was 
tender along the midline with spasm on private examination in 
October 1995, this finding was not replicated by subsequent 
VA examinations in 1996 and 1997.  However, on a private 
examination in April 1999, the veteran complained of chronic 
back pain and had tenderness had tenderness and spasm in the 
right, left and midline of the back.  Although there was no 
showing of a unilateral loss of lateral spine motion in a 
standing position, the Board finds that, giving the veteran 
the benefit of reasonable doubt, the symptomatology 
approximates the criteria for a 20 percent evaluation under 
Diagnostic Code 5295 and that to this extent, his appeal must 
be granted.  

However, the record does not show that the service-connected 
back disability has resulted in severe lumbosacral strain.  
There is no showing of a listing of the whole spine to the 
opposite side or of a positive Goldthwait's sign due to the 
service-connected back disorder.  Although straight leg 
raising was positive at 45 degrees on private examination in 
October 1995, straight leg raising was to 80 to 90 degrees 
with some complaint of pain in the back of the thighs on VA 
neurological examination in March 1997, when neurological 
disease was not found.  The straight leg raising test was 
within normal limits on private examination in January 1998, 
and straight leg raising was negative at 90 degrees in the 
sitting position when the veteran was evaluated by a private 
neurosurgeon in May 1999.  In addition, marked limitation of 
forward flexion in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space due to the service-connected 
back disorder is not shown.  Finally, there is no showing of 
abnormal mobility of the thoracolumbar spine on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Indeed, most of the evidence relevant to the veteran's back 
complaints since he reopened his claim for an increased 
rating reflects complaints referable to his developing disc 
disease and osteoarthritis of the lumbosacral spine.  Service 
connection is in effect for neither of these disorders.  For 
example, the clinical history elicited when the veteran 
underwent magnetic resonance imaging of his lumbosacral spine 
in October 1995 showed low back pain with bilateral leg pain 
and numbness.  While the low back pain cannot be 
disassociated as a symptom from his service-connected back 
disorder, the radiating pain and numbness can be attributed 
to nonservice-connected disc disease of the low back such as 
that visualized on the MRI and on a later MRI performed in 
April 1999.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002) (persistent symptoms of pronounced intervertebral disc 
syndrome include sciatic neuropathy or other neurological 
findings appropriate to the site of the diseased disc).  See 
also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998) (Board has fact-finding 
authority to assess the quality of the evidence before it, 
including the duty to analyze its credibility and probative 
value, as well as authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  On the other hand, the private neurosurgeon who 
examined the veteran in May 1999 reviewed the MRI and felt 
that it demonstrated multilevel degenerative changes, yet 
found that there was no evidence of a frankly herniated disc, 
although he noted that the L5-S1 disc "has a fairly 
significant bulge."  However, the bulging disc did not 
appear to be causing any direct nerve root compression.  The 
neurosurgeon noted that the veteran had mild bilateral 
foraminal stenosis but added that "the degree of the pain 
and the pattern of the pain [do] not appear to correspond 
well with this finding at L5-S1."  This opinion is, in fact, 
consistent with the opinion of the VA neurological examiner 
in March 1997 that the veteran "appears to somatize 
considerably."  

In any case, manifestations not resulting from the service-
connected disability may not be used in establishing the 
service-connected evaluation.  38 C.F.R. § 4.14 (2002).  The 
Board therefore concludes that the preponderance of the 
evidence is against an evaluation in excess of the 20 percent 
assigned herein under Diagnostic Code 5295.  

B.  Residuals of a shrapnel wound of the left scapular region

Factual Background

The service medical records reveal that in December 1968 
during a mortar attack, the veteran sustained a shrapnel 
wound over the upper part of the left scapula.  An x-ray 
revealed a 1-centimeter fragment located about 5 centimeters 
cephalad to the entry wound.  An incision was made over the 
estimated position of the fragment wound, but the fragment 
could not be located.  The veteran continued to complain of 
shoulder pain, however, and in early February 1969, the 
original incision was opened and the fragment was located and 
removed.  Throughout the period of treatment, the veteran 
complained "repeatedly and vociferously" of pain at the 
wound site and down his entire arm and repeatedly attempted 
to be put on light duty or quarters.  He said that the pain 
was aggravated by motion of the arm and threatened to go to 
the IG because of what he felt was poor treatment.  A request 
for a surgical consultation dated in February 1969 indicates 
that no service physician had been able to demonstrate any 
pathology and that the wound had healed well.  X-rays of the 
shoulder that month were reportedly negative, and his 
separation examination the following May was also negative 
for pertinent complaints or findings.  

The veteran's original claim for service connection for 
residuals of a shrapnel wound of the left scapular region was 
received in June 1969 and granted in a rating decision dated 
the following September.  

On VA surgical examination in August 1969, the veteran 
indicated that he was right handed.  It was also reported 
that the fragment wound was minor, not requiring 
hospitalization.  It appeared that there were no associated 
fractures and no pleural cavity wounds.  The veteran 
complained of pain in the left suprascapular region that was 
troublesome chiefly at night and when he was using his arm 
for heavy work.  He also complained of numbness and tingling 
in the fingers of his left hand that did not seem to have any 
relation to the wound.  Examination of the left shoulder 
revealed two well-healed scars posteriorly.  The first was a 
surgical scar that was 2 inches in length and was located 
immediately inferior to the mid-portion of the spine of the 
scapula.  The second scar measured one inch in length and was 
located immediately adjacent to the distal end of the first.  
It represented the entrance site of the shrapnel wound.  The 
previously mentioned scar represented an exploration site 
where the foreign body was removed.  There was keloid 
formation of both scars.  The smaller scar bore a more 
prominent keloid.  There was no evidence of abnormality of 
the underlying bony structures or the infraspinatous muscle.  
The scars were superficial and non-adherent to the underlying 
structures.  X-rays of the left shoulder revealed no 
abnormality of the scapula or shoulder joint, and no retained 
metallic foreign bodies were present.  

As a consequence of the foregoing evidence, the RO assigned a 
noncompensable evaluation under Diagnostic Code 7805, 
effective from May 1969, for residuals of the shrapnel wound 
of the left scapular region.  Although the veteran was 
notified of this determination and of his appellate rights, 
he did not initiate an appeal.  

Although the veteran's left shoulder wound was noted in his 
reenlistment examination in December 1969, it was not 
considered disqualifying.  In April 1970, however, the 
veteran was seen at a service dispensary for complaints of 
left shoulder pain.  An orthopedic consultation the following 
month found that all muscle groups were intact and found no 
sign of nerve injury.  The examiner concluded that he did not 
have thoracic outlet syndrome and that the veteran's problem 
could only be some residuals of old scarring.  

Although the veteran continued to complain of pain and 
numbness from his left shoulder wound radiating down his arm, 
repeated orthopedic and neurological consultations failed to 
establish any significant pathology to support his 
complaints.  The orthopedic examiner commented in March 1971 
that while the veteran might have some pain in the area of 
the old wound from stretching of scar tissue, he believed 
that the biggest problem was "one of supratentorial 
overlay."  In late March 1971, an examiner who had reviewed 
the veteran's records and talked with the orthopedic surgeon 
who had recently examined him concluded that there was no 
organic basis for his complaints.  The veteran was 
psychiatrically evaluated on several occasions, including in 
July 1971, when a compensation neurosis or malingering was 
suspected.  The examiner felt that the veteran was unsuitable 
for service.  

Nevertheless, the veteran continued to complain about his 
left shoulder.  However, an orthopedic examination in October 
1972 culminated in a finding of no evidence of orthopedic 
disease or disability except for small, superficial, non-
adherent scars over the left scapula.  On separation 
examination in January 1973, the veteran complained that his 
left shoulder hurt sometimes from a shrapnel wound received 
in Vietnam.  

On VA orthopedic and surgical examination in March 1973, the 
veteran gave a history of a shrapnel wound in his left 
shoulder in service that was not associated with any 
fractures or pleural cavity wounds; however, he complained of 
pain in the suprascapular area and in using his left arm for 
heavy work.  On examination, he exhibited normal range of 
motion of the joints of the left upper extremity.  Biceps, 
triceps, and radial reflexes were equal and active in both 
upper extremities.  There was no evidence of muscle weakness 
or atrophy.  Chest x-rays were unremarkable.  The pertinent 
diagnosis was residual shrapnel wound of the left shoulder 
area with residual scars.  

A rating decision dated in April 1973 continued the 
noncompensable rating under Diagnostic Code 7805 for 
residuals of a shrapnel wound of the left scapular region.  
The veteran appealed the rating assigned, and in September 
1973, the Board granted a 10 percent rating for injury of 
Muscle Group IV.  A rating decision dated in October 1973 
implementing the Board's decision rated the left shoulder 
wound 10 percent disabling from separation from the veteran's 
final period of service.  

When the veteran was examined privately in August 1995, he 
complained of intermittent pain in his left shoulder that, on 
closer examination, seemed to be more in his left upper 
extremity.  He was able to initiate abduction without 
difficulty and could maintain combined glenohumeral abduction 
to about 80 degrees without pain, although he did have some 
pain when he put his hand above his head.  He was tender over 
the acromioclavicular joint but more so near the insertion of 
the levator scapularis muscle to the superior vertebral 
border of the left scapula.  However, he was neurologically 
intact, and x-rays of the left shoulder were negative.  He 
was taking Naprosyn and Tylenol.  

On VA examination in April 1996, there was a 2 1/2 inches by 1/4 
inch very slightly slanting scar that crossed the distal 
portion of the ridge of the scapula.  The scar was well 
healed, nontender, and nonsymptomatic.  About half an inch 
below the lower end of this scar, there was a circular scar 1/2 
inch in diameter that was fully healed, nonsymptomatic, and 
nontender.  The veteran reported that this was the point of 
entry of the shrapnel, and the upper scar was where an 
incision was made to remove the metal fragment.  He said that 
he was off duty for about three weeks and was then returned 
to duty.  An examination of the shoulder girdle showed that 
the joints were symmetrical with no swelling or deformity, no 
looseness, no evidence of a tear of the shoulder or 
acromioclavicular joint, no perceptible enlargement, and no 
tenderness.  The veteran had flexion of the shoulders to 175 
degrees; hyperextension to 25 degrees; internal and external 
rotation to 90 degrees; and abduction to 170 degrees.  The 
pertinent diagnosis was that the veteran had evidence of a 
"very minor" muscle injury of the upper posterior left 
shoulder very near the distal portion of the spine of the 
left scapula.  The examiner stated that there was no 
perceptible muscle loss.  "This is a good 2 1/2 inches from 
the shoulder joint medially."  The examiner also remarked 
that the veteran had "known" degenerative arthritis of the 
acromioclavicular joints, but this was not felt to be service 
related.  

However, the VA examiner in May 1995 pertinently diagnosed a 
shrapnel wound of the left shoulder with degenerative joint 
disease.  

On a VA examination of the joints in March 1997, the 
veteran's shoulder girdle was grossly symmetrical, except for 
a scar.  There was no tenderness, swelling or deformity of 
the shoulders.  The acromioclavicular joints were within 
normal limits.  There was no evidence of shoulder separation, 
tear or looseness.  Range of motion testing showed that the 
veteran had forward flexion to 160 degrees, bilaterally; 
extension to 20 degrees, bilaterally; internal and external 
rotation to 80 degrees, bilaterally; and abduction to 160 
degrees, bilaterally.  

X-rays of the left shoulder were interpreted by the 
radiologist as normal.  The pertinent diagnosis was minor 
degenerative arthritis of both shoulders.  

A VA examination of the muscles in March 1997 revealed two 
scars.  One, which appeared to be "very superficial," 
started about 2 inches medial to the shoulder joint and was 
slightly above the transverse ridge of the left scapula.  It 
measured 2 1/2 inches by 1/4 inch.  The examiner was unable to 
palpate any muscle deficit or any bone deficit or damage.  
Just below this scar and slightly more medial was a scar that 
was slightly oval and measured 1/2 by 5/8 inches "in 
diameter."  This scar was brownish, slightly darker, and 
nontender.  The examiner was unable to palpate any muscle or 
other tissue defect beneath this scar.  The veteran was 
uncertain which scar that the fragment was removed from.  The 
examiner said that he did not find any evidence of tissue 
loss.  He said that the muscles involved were possibly the 
left supraspinatus and the left infraspinatus, and he 
characterized the injury as minor.  There were no adhesions 
or damage to tendons.  There was no damage to bone, joint or 
nerve.  The "[s]trength of the shoulders on a 5/5 comparison 
basis is equal on the two sides.  There was no evidence of 
pain or of muscle hernia.  The diagnosis was old minor well 
healed injury of the left supraspinatus and infraspinatus 
(muscles) starting 2 inches medial to the left shoulder joint 
posteriorly.  

Analysis

Under Diagnostic Code 5304, a 10 percent rating is warranted 
for moderate injury to Muscle Group IV (intrinsic muscles of 
the shoulder girdle) of the non-dominant upper extremity; a 
moderately severe or severe muscle injury warrants a 20 
percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5304.  The 
muscles of this group are the supraspinatus, infraspinatus, 
teres minor, subscapularis, and the coracobrachialis.  These 
muscles function to stabilize the shoulder against injury in 
strong movements, holding the head of the humerus in the 
socket; they also perform abduction, outward rotation and 
inward rotation of the arm.  Id.  

During the pendency of this appeal, the criteria for 
evaluating muscle injuries were amended by VA.  62 Fed. Reg. 
30,235-30,240 (June 3, 1997).  These changes were essentially 
minor and, on review of the evidence in this case, do not 
appear to be more favorable to the veteran.  See VAOPGCPREC 
3-2000; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.)  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Prior to July 3, 1997, the cardinal symptoms of muscle 
disability were weakness, fatigue-pain, and uncertainty of 
movement, while the cardinal signs of muscle disability were 
loss of power, lowered threshold of fatigue, and impairment 
of coordination.  38 C.F.R. § 4.54 (effective prior to July 
3, 1997).  On and after July 3, 1997, the cardinal signs and 
symptoms of muscle disability for rating purposes are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  

Prior to July 3, 1997, moderate muscle disability was shown 
by through-and-through or deep penetrating wounds of 
relatively short track by a shrapnel fragment with signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests, together with complaints of one 
or more of the cardinal symptoms of muscle wounds, 
particularly fatigue, and fatigue-pain after moderate use 
affecting the particular functions controlled by the injured 
muscles.  38 C.F.R. § 4.56(b).  

Moderately severe muscle disability from a missile wound 
contemplated a through-and-through or deep penetrating wound 
by a high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.  The service department records or other 
evidence showed hospitalization for a prolonged period in 
service for treatment of a wound of severe grade, and the 
record in the file showed consistent complaint of the 
cardinal symptoms of muscle wounds.  Objective findings 
included entrance scars that were relatively large and so 
situated as to have indicated the track of the missile 
through important muscle groups.  There were indications on 
palpation of moderate loss of deep fascia or moderate loss of 
muscle substance or moderate loss of the normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with the sound side) gave positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (effective prior 
to July 3, 1997).  

Severe muscle disability from a missile wound contemplated a 
through-and-through or deep penetrating wound by a high 
velocity missile, or large or multiple low velocity missiles, 
or the explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or with 
prolonged infection and sloughing of soft parts, and 
intermuscular binding and cicatrization.  The service 
department records contained the same findings as for 
moderately severe disability of muscles, in aggravated form.  
Objective findings included extensive ragged, depressed, and 
adherent scars of the skin so situated as to have indicated 
wide damage to muscle groups in the track of the missile.  X-
ray examination might show minute multiple scattered foreign 
bodies that indicated the spread of intermuscular trauma and 
the explosive effect of the missile.  Palpation showed 
moderate or extensive loss of deep fascia or of muscle 
substance.  Soft or flabby muscles were shown in the wound 
area.  Muscles did not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side, or of coordinated movements, showed positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration was not present, but a 
diminished excitability to faradic current compared with the 
sound side might be present.  Visible or measured atrophy 
might or might not be present.  Adaptive contraction of the 
opposing group of muscles, if present, indicated severity.  
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone, without true skin covering, in an area where bone was 
normally protected by muscle, indicated severe injury.  
Atrophy of muscle groups not included in the track of the 
missile, particularly of the trapezius and serratus in wounds 
in the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
might be included in the severe group if there was sufficient 
evidence of severity.  38 C.F.R. § 4.56(d) (effective prior 
to July 3, 1997).  

Under the rating schedule, as amended, a finding of moderate 
muscle disability is shown by through-and-through or deep 
penetrating wounds of short track from a single bullet, a 
small shell or a shrapnel fragment, without the explosive 
effect of a high velocity missile, residuals of debridement, 
or prolonged infection.  The service department record or 
other evidence of inservice treatment for the wound shows 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating a short 
track of the missile through muscle tissue.  There is some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2) (1999).  

Moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence shows hospitalization for a prolonged period 
for treatment of the wound.  The record shows consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c) and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  There are indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

The record simply does not contain findings that approximate, 
or more nearly approximate the criteria for moderately severe 
or severe muscle injury of Muscle Group IV, whether the 
shoulder wound is evaluated under the old or the new rating 
criteria.  Although the fragment was from an enemy mortar, 
the scapular wound was not deeply penetrating, and the 
fragment was eventually found and removed.  There was no 
prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  Both during and immediately 
following service, the wound scars were superficial and non-
adherent to the underlying structures.  X-rays of the left 
shoulder revealed no abnormality of the scapula or shoulder 
joint, and no retained metallic foreign bodies were present.  

Beginning in April 1970, the veteran was seen at service 
clinics for complaints of left shoulder pain, but repeated 
orthopedic and neurological examinations found no organic 
basis for the complaints, except for some residuals of old 
scarring.  An orthopedic examination in October 1972 
culminated in a finding of no evidence of orthopedic disease 
or disability, except for small, superficial, non-adherent 
scars over the left scapula.  On separation examination in 
January 1973, the veteran complained that his left shoulder 
hurt sometimes from a shrapnel wound received in Vietnam.  

Likewise, a VA orthopedic and surgical examination in March 
1973 showed few significant residuals of the shrapnel wound.  
The veteran exhibited normal range of motion of the joints of 
the left upper extremity with no evidence of neurological 
impairment or muscle weakness or atrophy.  Chest x-rays were 
unremarkable.  Scars remained the only significant residual, 
with left shoulder pain the only significant complaint.  

The service medical records, and recent evidence on VA 
neurological examination, suggest that there is significant 
psychological overlay to the veteran's left shoulder wound.  
Certainly, the more recent examination findings do not 
reflect impairment of any real significance.  There is only 
slight limitation of left arm motion.  On VA examination in 
July 2000, the veteran had forward flexion of the left 
shoulder to 180 degrees and abduction of the shoulder to 165 
degrees.  He had internal rotation to 90 degrees and external 
rotation to 70 degrees.  Normal range of motion of the 
shoulder on forward elevation (flexion) is from zero degrees 
(arm at side) to 180 degrees (arm straight overhead); 90 
degrees of flexion is achieved when the arm is parallel with 
the floor.  38 C.F.R. § 4.71, Plate I (2002).  Normal 
abduction of the shoulder is from zero degrees to 180 
degrees.  Id.  Normal internal or external rotation of the 
shoulder is from zero degrees to 90 degrees.  Id.  

Moreover, there is no evidence of pain, flare-ups of pain, 
weakened movement, excess fatigability, or incoordination of 
the involved joint on motion such as to implicate the holding 
in DeLuca v. Brown, 8 Vet. App. 204-7.  Even if the factors 
addressed in DeLuca were present with respect to limitation 
of left arm motion, the veteran retains a range of motion 
that far exceeds shoulder level and thus does not reasonably 
approach the limitation necessary to warrant a 20 percent 
evaluation under Diagnostic Code 5201.  Although there is 
some conflict in the evidence over whether the veteran has 
arthritis of the acromioclavicular joint as a result of his 
left scapular shrapnel wound - x-rays of the left shoulder by 
VA in July 2000 were negative - arthritis is rated based on 
the limitation of motion of the affected joint.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Although the shoulder is a major 
joint, 38 C.F.R. § 4.45(f) (2002), the 10 percent rating is 
not for application since the veteran is already in receipt 
of a 10 percent rating under Diagnostic Code 5304 and the 
limitation of motion of the left shoulder occasioned by left 
shrapnel wound is contemplated in that evaluation, as the 
muscles of that Muscle Group are responsible for motions of 
the shoulder in various planes of excursion.  The evaluation 
of the same disability under various diagnoses is to be 
avoided.  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14 (2002).  

The record shows that the track of the wound involved only 
Muscle Group IV and did not result in bone, artery or nerve 
involvement.  The most recent examination findings do not 
show indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with the sound side do not show positive evidence of 
impairment.  See 38 C.F.R. § 4.56(d)(3).

Nor does the record reflect indicia of severe muscle injury 
such as to warrant a 20 percent evaluation under Diagnostic 
Code 5304 where the non-dominant upper extremity is involved.  
As indicated above, the wound was not a through-and-through 
or deep penetrating wound and did not result in shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The service medical 
records did not show hospitalization for a prolonged period 
for treatment of the wound.  Except for complaints of left 
shoulder pain, the record has not shown evidence of loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement of 
the involved muscle group.  See 38 C.F.R. § 4.56(c).  The 
record has not reflected evidence of inability to keep up 
with work requirements solely as a consequence of the left 
shoulder wound.  

Moreover, the record does not contain objective findings of 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  As indicated above, 
palpation has not shown loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  There 
is no showing that the involved muscles swell and harden 
abnormally in contraction, nor have tests of strength, 
endurance, or coordinated movement indicated severe 
impairment of function compared with the uninjured side.  See  
38 C.F.R. § 4.56(d)(4).  

Moreover, other signs of severe muscle disability are not 
shown.  There is no x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile, nor is there adhesion of the 
wound scars to scapula with epithelial sealing over the bone 
rather than true skin covering in an area where the bone is 
normally protected by muscle.  There is no evidence of 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests or of visible or measurable 
atrophy.  There is no adaptive contraction of an opposing 
group of muscles or atrophy of muscle groups not in the track 
of the missile.  Finally, there is no showing of induration 
or atrophy of an entire muscle following simple piercing by 
the shell fragment.  Id.   

In short, the findings in service and on VA examinations 
immediately following service do not show significant 
residuals from the shrapnel wound, and the more recent 
examination findings are consistent with the moderate nature 
of the original wound.  Indeed, the VA examiner in July 2000 
found that there was no loss of underlying fascia or muscle 
from the fragment wound of the left posterior shoulder and 
that the shoulders were symmetrical from right to left.  The 
examiner concluded after reviewing the record and 
interviewing the veteran that the service-incurred fragment 
wound has no significant effect on the function of the left 
shoulder "and is specifically not the cause of his pain 
about the shoulder."  

The Board therefore concludes that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for residuals of a shrapnel wound of the left 
scapular region.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-58 (1990).  

With respect to the issue of entitlement to a separate rating 
for the service-connected scars of the left scapular region, 
the Board notes that the evidence shows that the scars have 
been consistently found to be superficial.  However, there is 
no evidence that the scars are poorly nourished with repeated 
ulceration such as to warrant a compensable evaluation under 
Diagnostic Code 7803.  The scars have been consistently 
described by examiners as well or fully healed, and color 
photographs of the scars that are of record are consistent 
with this finding.  On VA examination in July 2000, the 
examiner described the scars as located over the center of 
the left scapula.  The lower scar was an oval entry scar 
measuring 2 centimeters by 1 centimeter, while slightly above 
this scar was a 2.5 centimeter by 0.75 centimeter more linear 
scar, where the fragment was removed.  The examiner described 
the scars as nonadherent.  He stated that neither of the 
scars had "excess exuberant scar formation" and that, 
cosmetically, "they are not particularly unsightly."  Thus, 
even if the scars were evaluated under the rating criteria 
that became effective August 30, 2002, there is no evidence 
that the service-connected superficial scars are unstable.  
That is, there is no showing that there is frequent loss of 
covering of skin over the scars.  See 67 Fed. Reg. 49,590, 
49,596 (July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7803 and Note (1)).  Hence, a compensable 
rating under the Diagnostic Code 7803, as effective on and 
after August 30, 2002, would not be warranted.  

Nor is there any evidence that the scars are currently tender 
or painful on examination.  When examined by VA in April 
1996, the scars were found to be nontender.  Evidence 
subsequent to that finding shows no specific indication that 
the scars are tender or painful on objective examination.  
The VA examiner in July 2000 specifically found that the 
scars were not tender.  The criteria for evaluating a 
superficial scar under Diagnostic Code 7804 are essentially 
unchanged and thus would not warrant a compensable evaluation 
under that diagnostic code.  In the absence of objective 
findings that the superficial scars of the left scapular 
region are painful, or ulcerative or unstable, there is no 
basis for a separate compensable evaluation under Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  



C.  TDIU

A total compensation rating based on individual 
unemployability may be assigned where the schedular rating 
for the service-connected disabilities is less than 
100 percent when it is found that his service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  If there is only one service-connected 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  Unemployability 
associated with advancing age or intercurrent disability may 
not be considered in determining entitlement to a total 
compensation rating.  38 C.F.R. § 4.19.  Factors to be 
considered are the veteran's employment history and his 
educational and vocational attainment.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991).  

The record shows that in addition to the service-connected 
disabilities evaluated above, service connection is also in 
effect for post-traumatic stress disorder and tinnitus in the 
left ear, each rated 10 percent disabling.  The combined 
service-connected evaluation is 30 percent, effective from 
April 1995.  With the increased evaluation for service-
connected back disability granted herein, his combined 
service-connected evaluation is 40 percent.  See 38 C.F.R. § 
4.25 (2002).  The veteran does not, therefore, meet the 
schedular rating criteria for assignment of a TDIU under 38 
C.F.R. § 4.16(a).

However, it is the policy of the Department that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards 
are to refer all cases of such veterans who fail to meet the 
percentage disability evaluation requirements of 38 C.F.R. 
§ 4.16(a) to the director, Compensation and Pension Service, 
for extra-schedular consideration.  The Board may not make 
such referral in the first instance, but may consider whether 
the RO was justified in refusing to make such a referral.

The record shows that the veteran has a high school education 
and training as a small engine repairman.  He has 
occupational experience as a messenger for a hospital, 
assembly line worker and bench press operator for Ford Motor 
Company, and as a laborer for a feed mill and for an oil well 
services company.  He last worked full time in July 1980.  

Although the veteran was found to be unemployable by an 
Administrative Law Judge for the Social Security 
Administration in January 1988, that determination was based 
on findings that the veteran had severe schizophrenia, a 
personality disorder, borderline intellectual functioning, 
and cervical disc disease.  None of these disorders is 
service connected.  Entitlement to a TDIU is predicated on 
unemployability resulting solely from service-connected 
disability.  See Blackburn v. Brown, 4 Vet. App. 395, 398 
(1993) (entitlement to a TDIU must be established solely on 
the basis of impairment arising from service-connected 
disorders).  

The record has been extensively developed since the January 
1988 ALJ decision, but it tends to show only burgeoning 
problems with the veteran's nonservice-connected 
disabilities.  As noted above, his primary back problems stem 
from disorders other than the one for which he is service 
connected, while his service-connected left shoulder wound 
residuals have been found to have little current effect on 
his shoulder function.  The left ear tinnitus, while no doubt 
bothersome, is not shown to have a significant effect on the 
veteran's employability, while his service-connected post-
traumatic stress disorder, rated 10 percent disabling, is not 
currently so disabling as to combine with other service-
connected disabilities to render the veteran unable to secure 
or follow a substantially gainful occupation.  Indeed, the 
record shows a lengthy history of drug and alcohol abuse for 
which, during 1998, the veteran sought treatment at a VA 
domiciliary facility.  When hospitalized by VA as recently as 
October and November 2000, mixed substance abuse included 
among the diagnoses on Axis I.  

On VA psychiatric examination in July 2000, the examiner 
stated that the veteran "did not provide evidence suggesting 
that he was unemployable based on post-traumatic stress 
disorder."  

The Board therefore concludes that the preponderance of the 
evidence is against finding that the veteran's service-
connected disabilities alone render him unable to secure and 
follow a substantially gainful occupation.  There is no basis 
for referral of the case to the Director of the Compensation 
and Pension service for extraschedular consideration, and the 
claim for TDIU must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-58 (1990).  


ORDER

A 20 percent evaluation for lumbosacral strain with scoliosis 
of the dorsal spine and lumbar lordosis is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.  

An increased evaluation for residuals of a shrapnel wound of 
the left scapular region is denied.  

A separate disability evaluation for scars, residuals of a 
shrapnel wound of the left scapular region, is denied.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

